Exhibit EMAGIN CORPORATION AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amendment No. 2 to the Employment Agreement (the "Agreement").made and entered into this 30 day of January 2008, between eMagin Corporation, a Delaware Company (the "Company") and Susan Jones, an individual residing in Newcastle, WA 98059 (the "Executive"). WITNESSETH: WHEREAS, on January 24, 2006 the Company and the Executive entered into an Employment Agreement which was amended April 17, 2006 (collectively, the "Employment Agreement"); and from time to time also entered into additional agreements or provisions outlining rights or responsibilities, whether referenced or not in said Employment Agreements, which shall also remain separately valid unless encompassed herein. WHEREAS, the Company has determined that it is in the best interests of the Company and its shareholders to assure that the Company will have the continued dedication of the Executive, WHEREAS, Executive has agreed to continue to serve as an Employee of Employer, and Employer has agreed to continue to employee the Executive as such, pursuant to the terms and conditions of this Amendment and Restated Employment Agreement (the "Amended Employment Agreement") NOW, THEREFORE, to accomplish these objectives and in consideration of and for the mutual promises and covenants contained herein, and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Employment Agreement is hereby amended and restated as follows. I .
